344 S.W.3d 302 (2011)
In the Interest of K.W.
Juvenile Officer, Respondent,
v.
V.S. (Natural Mother), Appellant.
No. WD 73491.
Missouri Court of Appeals, Western District.
August 9, 2011.
Anne-Linton Pond Hendrickson and Christopher S. Brown, Kansas City, MO, for Appellant.
*303 Lori L. Stipp, Kansas City, MO, for Respondent.
Katherine J. Rodgers, Kansas City, MO, Guardian ad litem.
Before Division I: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and Karen King Mitchell, Judges.

Order
PER CURIAM:
This is a termination of parental rights case. V.S. ("Mother") appeals the judgment of the Circuit Court of Jackson County ("trial court") terminating her parental rights to K.W. ("Son"). We affirm the judgment of the trial court. Rule 84.16(b).